Keith, P.,
delivered the opinion of the court.
By an act approved February 14, 1901, amending section 65 of the charter of th'e city of Newport News, it is provided, that “the police justice shall receive such salary as shall be fixed by the Council, not exceeding twelve hundred dollars per annum, and he shall receive no other compensation or emoluments from the city of Newport News, nor any compensation or emoluments from any other source whatsoever, except such fees and compensation as is allowed by the general laws of the State to justices of the peace for issuing and trying criminal warrants; provided, however, that such fees and compensation shall not be a charge either upon the State or city treasury.” (Acts 1901, p. 160.)
Brown, the defendant in error, was, at the date of the passage of this act, and had been for some time previous thereto, the police justice of the city of Newport News. Between the 14th of February, 1901, and October 7, 1902, as police justice, he tried 1,890 warrants for violation of city ordinances, and on the latter date presented his bill and demanded payment of the sum of $1,890.00, claiming that it was due him by virtue *113of the Act of Assembly just quoted. Tbe city refused payment, and thereupon he instituted suit in tbe Corporation Court, Avhich rendered a judgment in bis favor for tbe Avhole amount of bis demand. To tbis judgment tbe city of Hewport Hews obtained a Avrit of error.
Tbe police justice tries warrants issued for violation of tbe laws of tbe Commonwealth as well as the ordinances of tbe city, and under the general laws of tbe State is entitled to compensation of fifty cents for issuing and fifty cents for trying each warrant issued for violation of tbe State laws. Tbat be is entitled to tbis compensation as against tbe State is not here called in question, and it is conceded tbat it has been received by bim. His claim is tbat tbe provision of tbe statute wbicb declares that be shall receive $1,200 per annum, and tbat “he shall receive no other compensation or emolument from tbe city of Hewport Hews, nor any compensation or emolument from any other source whatsoever, except such fees and compensation as is allowed by tbe general laws of tbe State to justices of tbe peace for issuing and trying criminal warrants,” entitles bim to demand of tbe city of Hewport Hews tbe same compensation for tbe trial of warrants issued for -violations of city ordinances as is allowed by tbe general laws of tbe State to justices of the peace for issuing and trying criminal warrants in the name of tbe State. Tbis view be succeeded in maintaining before tbe Corporation Court, but we are of opinion tbat tbe act in question does not admit of tbat interpretation. It fixes a salary and declares tbat tbe police justice “shall receive no other compensation or emoluments from the4city of Hewport Hews, nor any compensation or emoluments from any other source whatsoever, except such fees and compensation as is allowed by the general laws of the State to justices of tbe peace for issuing and trying criminal warrants.” If tbe statute bad stopped at tbe word “whatsoever,” there can be no question but tbat the compensation would have been strictly limited to tbe salary *114' of twelve hundred dollars. The office of the exception which follows is to explain that which has gone before. So far as the city of Newport News is concerned, the compensation of the police justice for services rendered to it was definitely fixed at twelve hundred dollars per annum. Had the statute stopped there, no other compensation or emoluments could have been lawfully paid for any services to whomsoever rendered, and it was to exclude this conclusion and to give to the police justice compensation for services rendered to the State, which should be in addition to the salary granted by the city, that the exception was introduced. So that, by force of that exception, the police justice was entitled, for the trial of criminal warrants for violation of the laws of the State, to receive such fees and compensation as is allowed to justices of the peace for like services.
Nor do we think that the proviso, that “such fees and compensation shall not be a charge either upon the State or city treasury,” was intended to have, or does have, the effect of so enlarging the operation of the previous provisions of the statute as to render nugatory what appears to have been its leading object. It was proper, in order to protect the State treasury against any demand for services rendered, to declare that they should not constitute a charge upon the State, but that he should look to the defendant in the warrant as his only source of payment. It may have been out of abundant caution, and indeed it may have been unnecessary to couple the city treasury with that of the State in this proviso, but it cannot serve to so enlarge the operation of the section, ¿taken as a whole, as to render it ineffectual both in letter and in spirit.
The judgment of the Corporation Court must be reversed, and this court proceeding to enter such judgment as that court should have entered, it is ordered that the action instituted by the defendant in error against the plaintiff in error be dismissed.

Reversed.